Case 2:19-cv-01198-VAP-AGR Document 46 Filed 12/18/19 Page1of1 Page ID #:1101

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

Case No. CV 19-01198-VAP-AGR Date 12/18/2019

 

Title Levon Ketsoyan, et al. v. U.S. Department of Justice, et al,

 

 

Present: The Honorable VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE

 

 

 

V.R. Vallery Myra Ponce
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
Nicolette Glazer Mary L. Larakers, AUSA

Karen Paik, AUSA

Proceedings: _DEFENDANT’S MOTION TO DISMISS SECOND AMENDED
COMPLAINT [37]

Matter called. Counsel for the parties are present as referenced above. Court
Issue’s tentative ruling and invites oral argument of Counsel. The Court having heard

from counsel, takes the matter under submission. Court will issue final ruling.

IT IS SO ORDERED.

 

721
Initials of Deputy Clerk: vrv

 

Page 1 of 1 CIVIL MINUTES — GENERAL
